MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
*626Appellees’ have filed a motion for involuntary dismissal, which this court construes as a motion for summary affirmance and grants.
Accordingly, we summarily affirm the district court’s judgment’s dismissing the case and imposing sanctions.
Appellant’s motion to consolidate this appeal with appeal no. 05-17116 is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.